Opinion filed November 5, 2009




                                             In The


   Eleventh Court of Appeals
                                          ___________

                                    No. 11-09-00028-CR
                                        __________

                            RODNEY WILLIAMS, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 3

                                     Tarrant County, Texas

                                Trial Court Cause No. 1115808R


                           MEMORANDUM                    OPINION
       The trial court convicted Rodney Williams, upon his plea of guilty, of burglary of a
habitation. A plea bargain agreement was not entered. The trial court found the enhancement
allegation to be true and assessed punishment at confinement for fifty-five years. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
        In his response, appellant argues that there is no evidence linking him to the burglary and
that there were no eyewitnesses to the offense. The Texas Court of Criminal Appeals stated in
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005), that the court of appeals is to
review appellant’s pro se claims and examine the record in order to determine whether the record
reflects no reversible error and, therefore, the appeal should be dismissed or whether arguable
grounds exist and, therefore, new counsel should be appointed. We have complied with the
requirements in Bledsoe and have found no reversible error.
       Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. We note that counsel has the responsibility to advise
appellant that he may file a petition for discretionary review by the Texas Court of Criminal Appeals.
Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises appellant
that he may file a petition for discretionary review pursuant to TEX . R. APP . P. 66. Black v. State,
217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


                                                              PER CURIAM


November 5, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2